NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 8 recite the limitation "the receiving the device command.”  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. No. 2021/0019218 to Zhu et al. (hereinafter “Zhu”).

Zhu discloses:
1. A method executable on a memory device including a controller and a memory array, the method comprising:
receiving a host command identifier associated with a host command (paras. 43, 69 – host commands 218 received from host system 120);
determining a device command associated with the host command and a memory controller device (paras. 43-44 – command-parse component 220 parses host commands, command-process component 222 processes parsed commands 226);
receiving a device command timestamp corresponding to a time of the determining the device command (paras. 49-50 – command-parse component 220 and command-process component 222 request time stamp from timestamp generator 338); and
determining a debug record contemporaneously with the determining the device command, the debug record including the host command identifier, a device command identifier associated with the device command, and the device command timestamp (paras. 39, 54, 68-69 – command-lifecycle logger 113 stores debugging data 123).

2. The method of claim 1, further comprising:
determining a filter condition associated with at least one of the memory controller device and the device command (paras. 57, 59); and
filtering the determined device command in accordance with the filter condition and contemporaneously with the determining the device command (paras. 53, 60).

3. The method of claim 2, wherein the determining the debug record further comprises generating the debug record in accordance with the first filter condition (paras. 53, 60).

4. The method of claim 1, further comprising:
determining a debug log including the debug record (paras. 54-56); and
serializing the debug log according to the device command timestamp associated with the debug record (para. 58).

5. The method of claim 4, further comprising:
filtering the debug record from the debug log in accordance with the filter condition and contemporaneously with the determining the device command (paras. 59-60).

6. The method of claim 3, further comprising:
generating a debug log batch including at least a portion of the debug log (paras. 55-56); and
adding the debug log batch to a debug memory array (para. 57).

7. The method of claim of 1, wherein the receiving the device command further comprises receiving the device command in response to a memory access event (para. 36).

8. The method of claim 1, wherein the receiving the device command further comprises receiving the device command in response to a memory operability event (para. 36).

9. The method of claim 2, wherein the filter condition comprises a device bandwidth condition, and wherein the filtering the determined device command occurs at a rate satisfying the device bandwidth condition (para. 53).

10. The method of claim 2, wherein the filter condition comprises a memory array condition, and wherein the filtering the determined device command occurs in accordance with a determination that a memory array location associated with the determined device command satisfies the memory array condition (para. 53).

11. A device, comprising:
a memory array (Fig. 1, memory devices 140, 130);
a memory controller device operably coupled to the memory array (Fig. 1, memory sub-system controller 115), the memory controller configured to receive a host command identifier associated with a host command (paras. 43, 69), and configured to determine a device command associated with the host command and a memory controller device (paras. 43-44); and
a debug record generator device operatively coupled to the memory controller device and configured to receive a device command timestamp corresponding to a time of the determined device command (paras. 49-50), and configured to determine a debug record contemporaneously with the determining the device command, the debug record including the host command identifier, a device command identifier associated with the device command, and the device command timestamp (paras. 39, 54, 68-69).

12. The device of claim 11, wherein the debug record generator device is further configured to determine a filter condition associated with at least one of the memory controller device and the device command (paras. 57, 59), configured to filter the determined device command in accordance with the filter condition and contemporaneously with determining the device command (paras. 53, 60), and configured to generate the debug record in accordance with the first filter condition (paras. 53, 60).

13. The device of claim 11, further comprising:
a debug record manager device operably coupled to the debug record generator, configured to generate a debug log including the debug record (paras. 54-56), and configured to serialize the debug log according to the device command timestamp associated with the debug record (para. 58).

14. The device of claim 13, wherein the debug record manager device is further configured to filter the debug record from the debug log in accordance with the filter condition and contemporaneously with determining the device command (paras. 59-60).

15. The device of claim 13, further comprising:
a memory array device operably coupled to the debug record manager device and including a debug memory array, wherein the debug record manager device is further configured to generate a debug log batch including at least a portion of the debug log (paras. 55-56), and configured to add the debug log batch to the debug memory array contemporaneously with determining the device command (para. 57).

16. The device of claim of 11, wherein the memory controller device is further configured to determine the device command in response to a memory access event (para. 36).

17. The device of claim 11, wherein the memory controller device is further configured to determine the device command in response to a memory operability event (para. 36).

18. The device of claim 12, wherein the filter condition comprises a device bandwidth condition, and wherein the debug record generator device is further configured to filter the determined device command at a rate satisfying the device bandwidth condition (para. 53).

19. The device of claim 12, wherein the filter condition comprises a memory array condition, and wherein the debug record generator device is further configured to filter the determined device command in accordance with a determination that a memory array location associated with the determined device command satisfies the memory array condition (para. 53).

20. A non-transitory computer-readable medium storing computer-readable instructions, such that when executed, causes a processing circuit to:
receive a host command identifier associated with a host command (paras. 43, 69);
determine a device command associated with the host command and a memory controller device (paras. 43-44);
receive a device command timestamp corresponding to a time of the determining the device command (paras. 49-50); and
determine a debug record contemporaneously with the determining the device command, the debug record including the host command identifier, a device command identifier associated with the device command, and the device command timestamp (paras. 39, 54, 68-69).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP GUYTON/           Primary Examiner, Art Unit 2113